Citation Nr: 1546357	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  93-09 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a skin disability, including chloracne, to include as secondary to Agent Orange exposure.

2.  Entitlement to service connection for sleep apnea, to include as secondary to a service-connected disease or injury.

3.  Entitlement to an extraschedular rating for left ear hearing loss disability.

(The issue of entitlement to an effective date earlier than April 2, 1997, for a rating higher than 50 percent for posttraumatic stress disorder (PTSD) will be addressed in a separate Board decision)


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1968.

The record reflects the Veteran has had multiple appellate claims before the Board of Veterans' Appeals (Board) over the years.  The matters currently before the Board, however, arise from February 1998, October 2004, and November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In February 1998, the RO granted service connection for left ear hearing loss disability and assigned an initial noncompensable rating.  The Veteran filed a timely August 1998 notice of disagreement (NOD) with the initial rating assigned and the RO issued an April 2003 statement of the case (SOC).  In June 2006, the Board noted that it did not appear that the Veteran had filed a timely substantive appeal and remanded the matter for the Veteran to present arguments on the issue of whether his appeal of the initial noncompensable rating for left ear hearing loss disability assigned in February 1998 was timely.  In September 2008, the Board determined that the Veteran had filed a timely substantive appeal and that the claim was properly before the Board.  The Board remanded the claim for additional development.  In January 2013, the Board denied the claim for an initial compensable rating for left ear hearing loss on a schedular and extraschedular basis.  In January 2015, United States Court of Appeals for Veterans Claims (the Court) issued a memorandum decision affirming the Board denial of an initial compensable schedular rating but vacating the Board's denial of an extraschedular rating for left ear hearing loss disability.  This matter is therefore before the Board on this appeal. 

In the October 2004 rating decision, the RO denied entitlement to service connection for chloracne.  The issue has been recharacterized more broadly for the reasons indicated below.  In the November 2009 rating decision, the RO denied entitlement to service connection for sleep apnea.

The Board notes that while the RO previously denied entitlement to service connection for a skin rash in September 1969, the RO adjudicated the claim on the merits in its October 2004 rating decision, implicitly finding that new and material evidence had been received to reopen the claim.  In a January 2013 decision, the Board likewise determined that new and material evidence had been received to reopen the Veteran's claim and recharacterized the claim more broadly as entitlement to service connection for a skin disability, to include chloracne.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001) (the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the RO granted or denied an application to reopen).  Therefore, the issue of service connection for a skin disability is on appeal before the Board.

In August 2011, the Veteran testified during a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of this hearing has been associated with the Veteran's VA claims folder, and reflects that the Board took testimony on each of the three issues listed on the title page.  The Board also took testimony on the issue of entitlement to an effective date prior to April 10, 1990 for service connection for tinnitus.  This latter claim was subsequently denied by the Board in the January 2013 decision noted above and affirmed by the Court in the January 2015 memorandum decision noted above.

The Board notes that the Veteran had prior hearings before a VLJ in July 1999 and another AVLJ in June 2008 and that VA regulations provide that a claimant is entitled to have final determination of his or her claim made by the Board member who conducted a hearing. 38 C.F.R. § 20.707 (2014).  However, the testimony at the prior hearings concerned issues not currently before the Board.  Specifically, both hearings included testimony in regard to a claim of entitlement to an effective date earlier than April 2, 1997, for a rating higher than 10 percent for PTSD, a rating that was subsequently increased to 50 percent.  In a September 2008 decision, the Board denied this earlier effective date claim.  The Court issued a March 2013 Memorandum Decision setting aside the September 2008 Board decision, and remanding the appeal for readjudication.  As this issue was before a panel of three judges, not including the undersigned AVLJ, the issue of entitlement to an effective date earlier than April 2, 1997, for a rating higher than 50 percent for PTSD will be addressed in a separate Board decision.  See BVA Directive 8430, 14(c)(9) (providing that cases involving hearings by different VLJs fall within the exception to the general rule that issues be decided in a single decision).

In addition, the July 1999 hearing included testimony regarding entitlement to a compensable rating for slit-like perforation of the left tympanic membrane, which was subsequently denied by a May 2002 Board decision.  An August 2004 Board decision found that there was no clear and unmistakable error (CUE) in the May 2002 Board decision.  That Board decision became final on the date stamped on the face of the decision, 38 C.F.R. § 20.1100(a) (2014), and nothing in the record reflects the Veteran appealed this decision to the Court.  As such, this issue is not currently before the Board.

In view of the foregoing, the Board finds that only the AVLJ who conducted the August 2011 hearing actually took testimony on the current appellate claims. Therefore, neither the VLJ who conducted the July 1999 hearing, or the AVLJ who conducted the June 2008 hearing, is required to address the current appellate claims pursuant to 38 C.F.R. § 20.707.

The Board acknowledges that the claim of service connection for chloracne (as it was then characterized) was listed as part of the September 2008 Board decision, and that it was remanded for further development.  In pertinent part, the Board directed that a Statement of the Case (SOC) be promulgated on the chloracne and tinnitus claims in accord with Manlincon v. West, 12 Vet. App. 238 (1999).  An SOC was promulgated on this issue in April 2011, and the Veteran perfected his appeal by filing a timely Substantive Appeal in May 2011.

In January 2013, the Board remanded the claims for entitlement to service connection for a skin disability, to include chloracne, and sleep apnea were remanded by the Board to the Agency of Original Jurisdiction (AOJ) for additional development.

In June 2015, the Veteran indicated that he had not received a copy of his records as he requested eight months previously.  In August 2015, the Board responded to this communication, enclosing a compact disc containing a complete copy of his claims file.

In addition, in July 2015, within 90 days of receiving the Board's April 2015 letter notifying him that his case had been returned to the Board from the Court, the Veteran indicated that he would no longer be represented by the veterans service organization that had previously represented him but would be representing himself.  The Board considers this a valid revocation of representation and will consider the Veteran to be unrepresented on this appeal.  Cf. 38 C.F.R. § 20.1304(c) (allowing change in representation within 90 days of notification of certification of the appeal to the Board).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

As the Veteran served in Vietnam, he is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2014).  VA laws and regulations provide that, if a Veteran was exposed to Agent Orange during service, certain listed diseases, including chloracne or other acneform disease consistent with chloracne, are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e) (2014).  The Veteran has not been diagnosed with chloracne, but even in the absence of a diagnosis of a listed disease, the Veteran can still establish that he has a disability related to Agent Orange exposure based on actual causation.  See 38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d) (2014) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis).

The Veteran contends that he has a current skin disability that is due to Agent Orange exposure or that otherwise had its onset in or is related to service.  He also contends that his diagnosed obstructive sleep apnea is secondary to a service connected disease or injury, to include his service connected coronary artery disease (CAD) and PTSD.  The Board remanded these claims for new examinations in January 2013 and again in October 2014 when the examinations were cancelled due to the Veteran's non-appearance and the Board found that the Veteran had good cause for not attending the examinations.

A VA examination was conducted in November 2014 by a VA Nurse Practitioner (NP).  The Veteran contended in a July 2015 letter that the examination was inadequate as to each claim.  For the following reasons, the Board agrees.

As to the claim for entitlement to service connection for a skin disability, on the December 2014 VA examination and in the VA treatment records, the Veteran was diagnosed with stasis dermatitis and folliculitis.  He has thus met the current disability requirement.

A January 1968 service treatment note relating to the Veteran's left elbow indicates that the Veteran had prostatitis in 1967 and stated that he was allergic to Paraffin, which causes a skin rash when applied locally.  On the June 1969 VA examination, it was noted that there were isolated papules scattered over the entire body, more numerous on the chest, with scratch marks evident.  The diagnosis was skin rash, of undetermined origin, over the entire body.  It was noted that the Veteran was receiving private treatment for skin trouble.

While the NP who conducted the December 2014 VA examination did address the 1969 rash, she did not reference the in-service rash nor address the Veteran's contention that his current skin disability is related to his Agent Orange exposure.  In addition, the Veteran has submitted in evidence the first page of a January 2012 VA Agent Orange examination.  It does not appear that the remainder of the examination report is in the Veterans Benefits Management System (VBMS) or Virtual VA file.  The Board therefore finds that a remand is warranted to obtain an opinion from an appropriate VA physician to address whether the Veteran's current skin disability is related to service, to include consideration of the in-service reference to a skin rash and specifically address the contention that the Veteran's current skin disability is related to his Agent Orange exposure.  The AOJ should also review the VBMS and Virtual VA files and if the entire January 2012 VA Agent Orange examination report cannot be located, a copy should be obtained and associated with the VBMS file.

As to the sleep apnea, the Veteran has been diagnosed with sleep apnea and is in receipt of service connection for multiple disabilities, including CAD and PTSD.  In November 2008, the Veteran submitted medical literature that indicates some patients with heart failure have central sleep apnea associated with Cheyne-Stokes pattern of breathing, and that central sleep apnea usually occurs in adults with other medical problems.  The article also indicates that in adults with central sleep apnea, the apneas are treated by treating the underlying heart disease, medication interaction, high altitude, or other primary problem.  The Veteran is in receipt of service connection for CAD and also takes medications for multiple service connected disabilities.  However, the nurse practitioner who conducted the December 2014 VA examination wrote that "obstructive sleep apnea is due to pathology in the posterior pharynx and there is no medical evidence that it is caused by PTSD or CAD."  Although the literature submitted by the Veteran discusses central sleep apnea and the Veteran has been diagnosed with obstructive sleep apnea, the Board cannot make its own independent medical determination as to whether the potential relationship between heart disease and central sleep apnea would apply as well to obstructive sleep apnea.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Consequently, a remand for a medical opinion on this question by an appropriate specialist physician is warranted.

As to the claim for an extraschedular rating for left ear hearing loss disability, in its January 2015 memorandum decision, the Court vacated the Board's decision on this matter because a 1997 medical opinion indicated that the symptoms of this disability include "recruitment," which affects the Veteran's hearing in a manner that is not contemplated by the schedular rating criteria.  See 38 C.F.R. §§ 4.85, 4.86 (2014) (basing ratings for hearing loss on audiometric and speech recognition testing).  Where a symptom of a disability is not contemplated by the schedular criteria, the Board must consider whether the disability causes marked interference with employment.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Significantly, in considering whether there has been marked interference with employment, the U.S. Court of Appeals for the Federal Circuit has held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  Given that the Veteran has multiple service-connected disabilities with a combined 100 percent rating, the Board cannot say that the collective impact of these disabilities does not warrant consideration of an extraschedular rating in this context.  Cf. Colayong v. West, 12 Vet. App. 524, 537 (1999) (indicating that extraschedular consideration would not be warranted for a single disability that is already rated 100 percent disabling and that even if a TDIU is awarded, a veteran is still entitled to adjudication of schedular and extraschedular rating claims).  Therefore, this matter should be referred to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.  See Thun, 22 Vet. App. at 115.

Accordingly, the case is REMANDED for the following action:

1.  Review the VBMS and Virtual VA files and, if the entire January 2012 VA Agent Orange examination report cannot be located, obtain a copy and associate it with the VBMS file. 

2.  Request an opinion from an appropriate specialist physician to determine the nature and etiology of any skin disability that the Veteran has had since he filed his claim for service connection for a skin disability in  August 2004.

The claims file must be sent to the physician for review.

The physician should first identify all skin disabilities that the Veteran has had since August 2004.  Then, as to each disability, the physician should indicate whether it is as least as likely as not (50 percent probability or more) that such disability is related to or had its onset in service, to include whether it is related to Agent Orange exposure.

The physician should specifically discuss the reference to a rash in the January 1968 service treatment record and the June 1969 VA examination findings.  The physician is advised that VA's determination that skin diseases other than chloracne and acneform or other acneform disease consistent with chloracne are not presumed to be related to Agent Orange exposure is irrelevant to and should not be considered in determining whether this particular Veteran's specific skin disabilities are related to such exposure.

The physician is also advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinions.

A complete rationale should accompany any opinion provided.

3.  Obtain an opinion from an appropriate specialist physician as to etiology of any disorder related to sleep apnea that he has had since he filed his claim for service connection for this disability in October 2008.

The claims file must be sent to the physician for review.

The physician should first indicate all types of sleep apnea that the Veteran has had since October 2008.  Then as to any disorder related to sleep apnea, the physician should indicate whether it is as least as likely as not (50 percent probability or more) that such disability is either (a) caused or (b) aggravated by any service connected diseases or injury, to include CAD and PTSD.

The physician should specifically address the medical literature submitted by the Veteran in November 2008 and indicate whether the possible relationship between sleep apnea and heart disease and medications would be relevant to the question above.

If the answer to the above questions are in the negative, the physician should indicate whether the Veteran's current sleep apnea is related to service. 

A complete rationale should accompany any opinion provided.

The physician is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinions.

4.  Refer the claim for an extraschedular rating for left ear hearing loss disability to the Under Secretary for Benefits or the Director of Compensation Service, to include consideration of this issue based on the collective impact of the Veteran's multiple service connected disabilities as indicated by the Federal Circuit in Johnson v. McDonald cited above.

5.  After the above development has been completed, readjudicate the claims for entitlement to service connection for a skin disability and sleep apnea and for an extraschedular rating for left ear hearing loss disability.  Readjudication of the claim for an extraschedular rating for left ear hearing loss disability should include consideration of the collective impact of the Veteran's multiple service connected disabilities as indicated by the Federal Circuit in Johnson v. McDonald, cited above.  If any benefit sought on appeal remains denied, furnish the Veteran a SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

